
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.23


BOISE CASCADE CORPORATION

2001 KEY EXECUTIVE DEFERRED COMPENSATION PLAN

(As Amended Through September 26, 2003)


        1.    Purpose of the Plan.    The purpose of the Boise Cascade
Corporation 2001 Key Executive Deferred Compensation Plan (the "Plan") is to
further the growth and development of Boise Cascade Corporation (the "Company")
by providing a select group of senior management and highly compensated
employees of the Company and its subsidiaries the opportunity to defer a portion
of their cash compensation and thereby encourage their productive efforts on
behalf of the Company. The Plan is also intended to provide Participants with an
opportunity to supplement their retirement income through deferral of current
compensation. The Plan is an unfunded plan.

        2.    Definitions.    

        2.1    Bonus.    The payout amount earned by a Participant under an
incentive plan of the Company, including, without limitation, the Key Executive
Performance Plans, division incentive plans, and the 2003 Boise Incentive and
Performance Plan, but only to the extent the award is payable in cash.

        2.2    Change in Control.    A Change in Control shall be deemed to have
occurred if:

        (a)   Any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company's then outstanding securities; provided, however, if such
Person acquires securities directly from the Company, such securities shall not
be included unless such Person acquires additional securities which, when added
to the securities acquired directly from the Company, exceed 25% of the
Company's then outstanding shares of common stock or the combined voting power
of the Company's then outstanding securities; and provided further that any
acquisition of securities by any Person in connection with a transaction
described in Section 2.2(c)(i) shall not be deemed to be a Change in Control of
the Company; or

        (b)   The following individuals cease for any reason to constitute at
least a majority of the number of directors then serving: individuals who, on
the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least 2/3rds of the directors then
still in office who either were directors on the date hereof or whose
appointment, election, or nomination for election was previously so approved
(the "Continuing Directors"); or

        (c)   The consummation of a merger or consolidation of the Company (or
any direct or indirect subsidiary of the Company) with any other corporation
other than (i) a merger or consolidation which would result in both
(a) Continuing Directors continuing to constitute at least a majority of the
number of directors of the combined entity immediately following consummation of
such merger or consolidation, and (b) the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 25% or more of either the then outstanding shares of common
stock of the Company or the combined

--------------------------------------------------------------------------------




voting power of the Company's then outstanding securities; provided that
securities acquired directly from the Company shall not be included unless the
Person acquires additional securities which, when added to the securities
acquired directly from the Company, exceed 25% of the Company's then outstanding
shares of common stock or the combined voting power of the Company's then
outstanding securities; and provided further that any acquisition of securities
by any Person in connection with a transaction described in
Section 2.2(c)(i) shall not be deemed to be a Change in Control of the Company;
or

        (d)   The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, more than 50% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

        A transaction described in Section 2.2(c) which is not a Change in
Control of the Company solely due to the operation of Subsection 2.2(c)(i)(a)
will nevertheless constitute a Change in Control of the Company if the Board
determines, prior to the consummation of the transaction, that there is not a
reasonable assurance that, for at least two years following the consummation of
the transaction, at least a majority of the members of the board of directors of
the surviving entity or any parent will continue to consist of Continuing
Directors and individuals whose election or nomination for election by the
shareholders of the surviving entity or any parent would be approved by a vote
of at least two-thirds of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved.

        (e)   For purposes of this Section and Section 2.13, "Beneficial Owner"
shall have the meaning set forth in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended (the "Exchange Act").

        (f)    For purposes of this Section and Section 2.13, "Person" shall
have the meaning given in Section 3(a)(9) of the Exchange Act, as modified and
used in Sections 13(d) and 14(d) thereof, except that "Person" shall not include
(i) the Company or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
subsidiaries, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, (iv) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company, or (v) an individual, entity or group
that is permitted to and does report its beneficial ownership of securities of
the Company on Schedule 13G under the Exchange Act (or any successor schedule),
provided that if the individual, entity or group later becomes required to or
does report its ownership of Company securities on Schedule 13D under the
Exchange Act (or any successor schedule), then the individual, person or group
shall be deemed to be a Person as of the first date on which the individual,
person or group becomes required to or does report its ownership on
Schedule 13D.

        2.3    Committee.    The Executive Compensation Committee of the
Company's board of directors, or any successor to the Committee.

        2.4    Compensation.    A Participant's Salary and Bonus. Compensation
(either Salary or Bonus) shall not include any amounts paid by the Company to a
Participant that are not strictly in consideration for personal services, such
as expense reimbursement, cost-of-living allowance, education allowance, premium
on excess group life insurance, or any Company contribution to the Pension Plan
or any savings or 401(k) plan sponsored by the Company; the fact that an amount
constitutes taxable income to the Participant shall not be controlling for this
purpose. Compensation shall not include any taxable income realized by, or
payments made to, an employee as a result of the grant or exercise of an option
to acquire stock of the Company or as a result of

--------------------------------------------------------------------------------




the disposition of such stock, and shall not include compensation resulting from
the acquisition, exercise, or vesting of any stock appreciation right, stock
bonus, restricted stock, phantom stock, performance stock, or similar
stock-based award under any of the Company's incentive plans, except to the
extent (i) the award is payable in cash, or (ii) the Committee determines that
the award shall be included in Compensation for purposes of this Plan.

        2.5    Competitor.    Any business, foreign or domestic, which is
engaged, at any time relevant to the provisions of this Plan, in the
manufacture, sale, or distribution of products, or in the providing of services,
in competition with products manufactured, sold, or distributed, or services
provided, by the Company or any subsidiary, partnership, or joint venture of the
Company. The determination of whether a business is a Competitor shall be made
by the Company's General Counsel, in his or her sole discretion.

        2.6    Deferred Account.    The record maintained by the Company for
each Participant of the cumulative amount of (a) account balances accumulated
under other deferred compensation plans or programs of the Company which are
merged into this Plan, as listed in Appendix A, (b) Compensation deferred
pursuant to this Plan, (c) the amount of any Company matching allocation, and
(d) imputed gains or losses on those amounts accrued as provided in Sections 4.8
and 4.9.

        2.7    Deferred Compensation Agreement.    Collectively, the written
agreements between a Participant and the Company in substantially the form set
forth in Appendix B, whereby a Participant irrevocably agrees to defer a portion
of his or her Salary and/or Bonus (a Deferral Election Agreement) and the
Company agrees to make benefit payments in accordance with the provisions of the
Plan (a Distribution Election Agreement).

        2.8    Deferred Compensation and Benefits Trust.    The irrevocable
trust (the "DCB Trust") established by the Company with an independent trustee
for the benefit of persons entitled to receive payments or benefits hereunder,
the assets of which will be subject to claims of the Company's creditors in the
event of bankruptcy or insolvency.

        2.9    Executive Officer.    An executive officer of the Company
identified as such by the Company's board of directors.

        2.10    Investment Account.    Any of the accounts identified by the
Company from time to time, described in Exhibit A, to which Participants may
allocate all or any portion of their Deferred Accounts for purposes of
determining the gains or losses to be assigned to the Deferred Accounts.

        2.11    Participant.    A Key Executive (as defined in Section 4.1) who
has entered into a written Deferred Compensation Agreement with the Company in
accordance with the provisions of the Plan.

        2.12    Pension Plan.    The Boise Cascade Corporation Pension Plan for
Salaried Employees, as amended from time to time.

        2.13    Potential Change in Control.    A "Potential Change in Control"
shall be deemed to have occurred if (a) the Company enters into an agreement,
the consummation of which would result in the occurrence of a Change in Control
of the Company; (b) the Company or any Person publicly announces an intention to
take or to consider taking actions which if consummated would constitute a
Change in Control of the Company; (c) any Person becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 9.5% or more
of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company's then outstanding securities, provided
that securities acquired directly from the Company shall not be included unless
the Person acquires additional securities which, when added to the securities
acquired directly from the Company, exceed 9.5% of the Company's then
outstanding shares of common stock or the combined voting power of the Company's
then outstanding securities; or (d) the Board adopts a resolution to the effect
that a Potential Change in Control has occurred.

--------------------------------------------------------------------------------




        2.14    Rule of 70.    The attainment by a Participant of a number of
Years of Service and age which, when added together, equal or exceed 70.

        2.15    Salary.    A Participant's salary, commission, and other
payments for personal services rendered by a Participant to the Company during a
calendar year, determined prior to giving effect to any deferral election under
this Plan.

        2.16    Stock Unit.    A notional account unit equal in value to one
share of the Company's common stock.

        2.17    Termination.    The Participant's ceasing to be employed by the
Company for any reason whatsoever, whether voluntarily or involuntarily,
including by reason of early retirement, normal retirement, death or disability,
provided that transfer from the Company to a subsidiary or vice versa shall not
be deemed a Termination for purposes of this Plan.

        2.18    Year of Service.    A Year of Service as accumulated under the
Pension Plan.

        3.    Administration and Interpretation.    The Company, acting through
its senior human resources officer or his or her delegates, shall have final
discretion, responsibility, and authority to administer and interpret the Plan.
This includes the discretion and authority to determine all questions of fact,
eligibility, or benefits relating to the Plan. The Company may also adopt any
rules it deems necessary to administer the Plan. The Company's responsibilities
for administration and interpretation of the Plan shall be exercised by Company
employees who have been assigned those responsibilities by the Company's
management. Any Company employee exercising responsibilities relating to the
Plan in accordance with this section shall be deemed to have been delegated the
discretionary authority vested in the Company with respect to those
responsibilities, unless limited in writing by the Company. Any Participant may
appeal any action or decision of these employees to the Company's senior human
resources officer. Claims for benefits under the Plan and appeals of claim
denials shall be in accordance with Sections 10 and 11. Any interpretation by
the Company's senior human resources officer shall be final and binding on the
Participants.

        4.    Participant Deferral and Distribution Elections.    

        4.1    Eligibility.    The Company shall identify those employees of the
Company or any of its subsidiaries, including Executive Officers, who are
eligible to participate in this Plan ("Key Executives"). Eligibility to
participate in the Plan is entirely at the discretion of the Company and shall
be limited to a select group of senior management or highly compensated
employees. Eligibility to participate in this Plan for any calendar year shall
not confer the right to participate during any subsequent year.

        4.2    Execution of Agreement.    A Key Executive who wishes to
participate in the Plan must execute a Deferred Compensation Agreement(s) either
(a) for newly eligible individuals, within 30 days after first becoming eligible
to participate in the Plan to defer Salary and/or Bonus to be earned during the
remainder of that calendar year and subsequent years, or (b) prior to January 1
of the first calendar year for which the Deferred Compensation Agreement(s) will
be effective.

        4.3    Deferral Election.    Within limits established by the Company,
each Key Executive shall have the opportunity to elect the amount of his or her
Compensation to be paid in calendar years subsequent to the date of election,
which will be deferred in accordance with this Plan. The Compensation otherwise
paid to a Participant during each calendar year beginning after the date of the
deferral election shall be reduced by the amount elected to be deferred.
Elections to defer Compensation are irrevocable except as otherwise provided in
this Plan. The amount of Compensation to be deferred will be specified in the
Deferred Compensation Agreement(s), must be at least 6% of the Participant's
Compensation, and will be limited to specified maximum percentages of the
Participant's Compensation.

--------------------------------------------------------------------------------




        4.4    Change of Deferral Election.    

        (a)   A Participant who wishes to change an election to defer
Compensation may do so at any time by notifying the Company's compensation
manager in writing prior to January 1 of the year for which the change in
election is to be effective.

        (b)   A Participant who wishes to change an election to defer
Compensation after January 1 of any calendar year for which the change in
election is to be effective must submit a written request to the Company's
compensation manager to revoke his or her deferral election. The request must
state why the Participant believes he or she should be permitted to revoke the
prior election. Requests will be reviewed as soon as administratively feasible
and, if a change is permitted, the change will be effective for all remaining
pay periods following the date of the determination.

        4.5    Distribution Election.    At the time a Participant first elects
to defer Compensation under Section 4.3, he or she shall elect a distribution
option for the Compensation so deferred, including gains or losses thereon, as
specified in the Deferred Compensation Agreement. The distribution election
shall apply to all amounts attributable to the Participant's Deferred Account
under this Plan, including amounts previously deferred under plans listed under
Appendix A which have been merged into this Plan. Elections regarding
distribution of Deferred Accounts under this Plan are irrevocable except as
otherwise provided in this Plan.

        4.6    Change of Distribution Election.    Participants who are active
employees on February 14, 2003, may, by written request, change their
distribution election one time provided the change is submitted on or before
June 1, 2003, and is at least 12 months prior to the commencement of
distribution of the Participant's Deferred Account. This request must be
received by June 1, 2003, and the Participant must sign an acknowledgement, on
the form provided by the Company, in which the Participant agrees to the terms
of the Plan as in effect on February 14, 2003, with respect to his or her entire
Deferred Account. In addition, all Participants are entitled to request, in
writing, a one-time change in their distribution election at any time on or
after June 1, 2003. The changed distribution election must be one of the
distribution options in the original Deferred Compensation Agreement. The
Company must receive the request at least 12 months prior to the commencement of
distribution of the Participant's Deferred Account. The Company shall approve
the request if it meets the requirements of this section. Requests received less
than 12 months prior to the commencement of distribution shall not be permitted.
Additional requests by a Participant to change his or her distribution election
made after a prior request has been approved shall be denied, except as provided
in this Section.

        4.7    Company Matching Contribution.    A Participant may elect to have
the Company allocate to the Participant's Deferred Account in this Plan an
additional amount equal to the Company matching contribution that would
otherwise be made to the Participant's account in the Savings and Supplemental
Retirement Plan (assuming a 6% Participant contribution to that plan). The
Company matching contribution will be allocated to the Investment Account to
which the Participant's deferrals of Compensation are allocated.

        4.8    Deferred Account Allocations and Adjustments.    The Company
shall maintain a record of each Participant's Deferred Account balance and
allocations. Each Participant (a) must allocate his or her current deferrals of
Compensation to one of the Investment Accounts, and (b) may, from time to time,
choose to change the allocation of his or her current deferrals of Compensation
to a different Investment Account.

        4.8.1 Each Participant's Deferred Account shall be adjusted on a monthly
basis to reflect the gains or losses attributable to the Investment Account(s)
selected by the Participant. Interest earned will be credited to a Participant's
account on the last day of each month. Computation of the gains or losses of the
Investment Accounts shall be at the Company's sole discretion.

--------------------------------------------------------------------------------

        4.8.2 Participants who are active employees may change the allocation of
future deferrals to or from any Investment Account, other than the Stock Unit
Account, on any business day, with any change effective as of the first pay
period beginning after the date of the change.

        4.8.3 A Participant's Deferred Account balance carried forward into this
Plan from any plan listed on Appendix A shall be allocated to the Stable Value
Account, except that any portion of the Participant's Deferred Account balance
which was invested in a notional stock account in the prior plan shall be
allocated to the Stock Unit Account. Amounts allocated to the Stock Unit Account
under this section shall initially represent a number of Stock Units equal to
the number of notional stock units represented in the Participant's deferred
account under the prior plan. Thereafter, the Participant's Deferred Account
shall be maintained according to the terms of this Plan. For vesting purposes
under this Plan, a Participant's Deferred Account shall be deemed to have first
been credited with Stock Units on the same date the Participant's account under
the prior plan was first credited with Stock Units.

        4.8.4 Participants who are active employees, or who are terminated
employees under Sections 5.2.2 or 5.2.3, may shift the allocation of all or any
portion of their Deferred Account balance among any of the Investment Accounts,
other than the Stock Unit Account or the Stable Value Account, on any business
day, with any change effective as of the next business day.

        4.8.5 Deferred Account balances allocated to the Stable Value Account
may not be allocated to any other Investment Account.

        4.9    Stock Unit Account.    Each Participant who is an Executive
Officer shall have the opportunity to allocate all or a portion of his or her
current deferrals of Compensation to the Stock Unit Account under the terms and
conditions set forth in this Section 4.9.

        4.9.1 Each Executive Officer who is a Participant may elect at any time,
and from time to time, to have his or her Deferred Account credited with
allocated Stock Units, with the election effective beginning with the first pay
period after the Company receives the Participant's valid written election.
Under no circumstances, however, may elections to allocate deferred Compensation
or Deferred Account balances to the Stock Unit Account be made or changed more
frequently than once in any 4-month period. If a Participant timely elects to
have his or her Deferred Account credited with Stock Units, then on the date on
which the Compensation would otherwise have been paid to the Participant, the
Participant's Deferred Account shall be credited with the number of Stock Units
equal to (i) 100% of the amount of such deferred Compensation ("Participant
Stock Units"), plus (ii) 25% of the amount of such deferred Compensation
("Company Matching Stock Units"). Each Stock Unit shall have an initial value
based on the closing price of the Company's common stock on the New York Stock
Exchange ("NYSE") on that date (or, if the common stock is not traded on the
NYSE on that date, on the immediately preceding trading day) or another
generally accepted pricing standard chosen by the Company. Alternatively, the
Company may, in its sole discretion, choose to credit Stock Units to a
Participant's Deferred Account on the last business day of each quarter, in
which case each Stock Unit so credited shall have an initial value based on the
average of the closing price of the Company's stock on the NYSE on each of the
days during the preceding quarter on which Compensation deferred into the Stock
Unit Account would otherwise have been paid to the Participant (or, if the
common stock is not traded on the NYSE on that day, the immediately preceding
trading day) or another generally accepted pricing standard chosen by the
Company. In either case, thereafter, each Stock Unit shall have a value equal to
the market value of one share of the Company's common stock. Except as provided
in Sections 4.9.4 or 4.9.5, Stock Units must be held for a minimum of 6 months
from the date on which they are first credited to the Participant's account.
Participants may not sell, transfer, assign, alienate, or pledge Stock Units.

--------------------------------------------------------------------------------



        4.9.2 If a Participant elects to allocate his or her deferrals of
Compensation to the Stock Unit Account, then on each dividend payment date for
the common stock, additional Stock Units shall be credited to the Participant's
Deferred Account ("Dividend Equivalent Stock Units"). Dividend Equivalent Stock
Units shall (a) be equal in value to the imputed dividend on each Stock Unit
credited to the Participant's account as of the record date for that dividend;
(b) be allocated, as appropriate, to either the Participant Stock Units or the
Company Matching Stock Units credited to the Participant's Deferred Account; and
(c) vest in accordance with the vesting of the underlying Stock Units to which
they are allocated.

        4.9.3 A Participant shall be fully vested in his or her Participant
Stock Units, including allocated Dividend Equivalent Stock Units, at all times.
Vesting in Company Matching Stock Units, including allocated Dividend Equivalent
Stock Units, shall be as follows: (a) 100% upon the Participant's death, total
disability, or retirement (normal or early); (b) 100% upon a Change in Control;
(c) 100% upon the Participant's involuntary termination (other than a
termination for "Disciplinary Reasons" as that term is used in Corporate Policy
10.2, Termination of Employment) or termination as a direct result of the sale
or permanent closure of a facility, operating unit, or division of the Company;
or (d) for termination of employment for all other reasons (including voluntary
terminations), 20% (cumulative) on each anniversary of the date the
Participant's account was first credited with Stock Units under this Plan.

        4.9.4 Upon the occurrence of a Potential Change in Control or a Change
in Control, shares of Common Stock equal to the number of Stock Units in all
Participants' Deferred Accounts may, in the Company's sole discretion, be
transferred to the Trustee of the DCB Trust to be held in accordance with the
terms of the DCB Trust and this Plan. Upon a Change in Control, all Stock Units
credited to a Participant's Deferred Account shall be converted to Stock Units
of equivalent value payable in the common stock of the successor entity to the
Company, as follows: if the Change in Control involves the merger or sale of the
entire Company or a tender offer for all the outstanding Common Stock,
conversion shall be at the conversion, sale, or exchange price applicable to the
Common Stock in connection with such Change in Control. Any shares of Common
Stock held by the Trustee shall be converted to shares of common stock of the
successor entity (if any) at the same conversion value as described in this
Section 4.9.4. Following a Change in Control and after public disclosure of at
least 30 days financial results of the consolidated entity, each Participant may
elect, at any time or from time to time, to convert all or any portion of his or
her Stock Unit Account to a dollar equivalent, have that amount credited to the
Stable Value Account, and have such amount credited thereafter with the
applicable interest rate. If a Participant makes such an election, the Trustee
shall sell, into the open market, shares of stock attributable to Stock Units in
such Participant's Deferred Account previously acquired and held pursuant to
this Section 4.9.4, if any, and shall hold, invest, and reinvest the proceeds of
such sale in accordance with the terms of the DCB Trust. If the Change in
Control does not involve the merger or sale of the entire Company or a tender
offer for all the outstanding Common Stock, Stock Units shall be converted to a
dollar equivalent at the highest trading price of the Company's Common Stock
during the 20-day period immediately preceding the date of the Change in Control
and credited to the Stable Value Account.

        4.9.5 If the Participant's Deferred Account is credited with Stock
Units, the Participant shall be paid the value of all vested Stock Units in his
or her Deferred Account in accordance with the Participant's election under his
or her Deferred Compensation Agreement and in the form of the Company's Common
Stock (or, if applicable, in accordance with Section 4.9.4 or Section 5.9). If a
Participant's Deferred Account is credited with Stock Units and the Participant
terminates employment and is eligible for a distribution, but shares of Common
Stock are not then available for distribution, the Company may elect, in its
sole discretion, to delay the distribution until shares become available.

--------------------------------------------------------------------------------




        5.    Distributions.    

        5.1    Distributions in General.    The Company shall distribute
Participants' Deferred Accounts as elected by each Participant in the applicable
Deferred Compensation Agreement, except as otherwise provided in this Section 5,
or, with respect to Stock Units, as provided in Section 4.9.

        5.2    Plan Benefits Upon Termination.    

        5.2.1 Upon Termination for reasons other than death or disability prior
to satisfying the Rule of 70 or attaining age 55 with 10 or more Years of
Service, the Participant's entire Deferred Account (with the exception of any
amounts allocated to the Stock Unit Account) shall be automatically allocated to
the Stable Value Account, notwithstanding any elections or allocation decisions
previously made by the Participant. In addition, the imputed interest rate on
the Participant's Deferred Account shall be adjusted, effective as of the date
of Termination, to a rate equal to Moody's. That rate shall apply prospectively
from the date of Termination to all undistributed amounts of the Participant's
Deferred Account. From and after the date of Termination, the Participant shall
have no rights under this Plan to alter the Investment Account to which his or
her Deferred Account is allocated. Distributions under this Section 5.2.1 shall
be made according to the election specified in the Participant's Deferred
Compensation Agreement.

        5.2.2 Upon Termination for reasons other than disability, after
satisfying the Rule of 70 or attaining age 55 with 10 or more Years of Service,
a Participant shall be paid his or her Deferred Account in a lump sum or in
equal monthly installments calculated to distribute his or her Deferred Account
over a period of not more than 15 years, as elected by the Participant in his or
her Deferred Compensation Agreement. Payments shall commence on the date and
shall be made in the manner elected by the Participant in the Deferred
Compensation Agreement. Unpaid balances under the installment election shall
continue to be credited with imputed gains or losses based on the applicable
Investment Account. Deferred Account balances allocated to the Stable Value
Account under this section shall continue to be credited with imputed interest
at Moody's times 130%, consistent with Exhibit A.

        5.2.3 If a Participant terminates employment prior to attaining age 65
due to a disability, the Participant may apply to the Company to have his or her
account distributed in monthly installments over a 15-year period commencing on
the first day of the month following the month in which the Company approves the
request, notwithstanding any prior distribution election. The Company may, in
its sole discretion, approve or deny the request. Deferred Account balances
allocated to the Stable Value Account under this section shall continue to be
credited with imputed interest at Moody's times 130%, consistent with Exhibit A.

        5.3    Service With A Competitor.    If a Participant provides services
for remuneration to a Competitor following his or her Termination, then
notwithstanding anything in this Plan to the contrary, the Participant's entire
Deferred Account balance shall be distributed in a single lump sum as soon as
administratively feasible.

        5.4    Hardship Distribution.    If serious and unanticipated financial
hardship occurs, a Participant may request termination of participation in the
Plan and a lump-sum distribution of all or a portion of his or her Deferred
Account balance. The Participant shall document, to the Company's satisfaction,
that distribution of his or her account is necessary to satisfy an
unanticipated, immediate, and serious financial need, and that the Participant
does not have access to other funds, including proceeds of any loans, sufficient
to satisfy the need. Upon receipt of a request under this Section, the Company
may, in its sole discretion, terminate the Participant's involvement in the Plan
and distribute all or a portion of the Participant's account balance in a lump
sum, to the extent necessary to satisfy the financial need. The Participant
shall sign all documentation requested by the Company relating to the
distribution. Any Participant whose participation in the Plan terminates under
this Section shall not be eligible to participate in any

--------------------------------------------------------------------------------




nonqualified deferred compensation plan maintained by the Company for a period
of 12 months following the date of the distribution.

        5.5    Premature Distribution With Penalty.    Notwithstanding any
provision in this Plan to the contrary, a Participant or beneficiary may, at any
time, request in writing a single lump-sum payment of the amount credited to his
or her Deferred Account under the Plan. The amount of the payment shall be equal
to (a) the Participant's Deferred Account balance under the Plan as of the
payment date, reduced by (b) an amount equal to 10% of the Deferred Account
balance. This lump-sum payment shall be subject to withholding of federal,
state, and other taxes to the extent applicable. The payment shall be made
within 30 days of the date on which the Company received the request for the
distribution. If a Participant makes a request under this Section, he or she
shall not be eligible to participate in any nonqualified deferred compensation
plan maintained by the Company, including this Plan, for a period of 12 months
after the request, and any deferred compensation agreement under any
nonqualified deferred compensation plan of the Company shall not be effective
with respect to Compensation payable to the Participant during that 12-month
period.

        5.6    Distribution Upon Extraordinary Events.    If any Participant
terminates employment with the Company as a direct result of the sale, closure,
or divestiture of a facility, operating division, or reduction in force in
connection with any reorganization of the Company's operations or staff, the
Participant may request a lump sum distribution of his or her entire Deferred
Account balance without penalty. Upon receipt of a request for distribution
under this section, the Company may, in its sole discretion, elect whether to
approve or deny the request. If the Company approves the request, distribution
of the Participant's Deferred Account balance shall occur on or about January 1
of the year following the year during which Termination occurred.

        5.7    Small Account Distributions.    On the date of Termination, if a
Participant's Deferred Account balance is less than $7,500, the Company shall
promptly distribute the entire Deferred Account balance in a lump sum to the
Participant, regardless of Participant's distribution election, and the
Participant shall have no further rights or benefits under this Plan.

        5.8    Distributions Following Participant Death; Designation of
Beneficiary.    The Company shall make all payments to the Participant, if
living. A Participant shall designate a beneficiary by filing a written notice
of designation with the Company in such form as the Company may prescribe. If a
Participant dies either before benefit payments have commenced under this Plan
or after his or her benefits have commenced but before his or her entire
Deferred Account has been distributed, his or her designated beneficiary shall
receive any benefit payments in accordance with the Deferred Compensation
Agreement. If no designation is in effect when any benefits payable under this
Plan become due, the beneficiary shall be the spouse of the Participant, or if
no spouse is then living, the Participant's estate.

        5.9    Distributions after a Change in Control.    The provisions of
this Section 5.9 shall apply upon a Change in Control.

        5.9.1 For Participants who are employed by the Company at the time of
the Change in Control: (a) all amounts in the Stable Value Account (including
amounts credited to the Stable Value Account pursuant to Section 4.9.4) shall be
credited with imputed interest at an annualized rate equal to Moody's times 130%
for up to three years after the date of the Change in Control, and (b) for
amounts remaining in the Stable Value Account after the third anniversary of the
date of the Change in Control, the imputed interest rate shall be reduced to
Moody's for up to the next seven years.

        5.9.2 For Participants who terminated employment with the Company prior
to the Change in Control and who have a Deferred Account balance at the time of
the Change in Control, (a) if, according to Section 5.2, the Participant is
entitled to imputed interest at an annualized rate equal to Moody's times 130%,
then Section 5.9.1 shall apply to his or her balance in the Stable Value
Account, and (b) if, according to Section 5.2, the Participant is entitled to

--------------------------------------------------------------------------------




imputed interest at an annualized rate equal to Moody's on the amounts in the
Stable Value Account, then this Section 5.9 shall not change the rate of imputed
interest applicable to the Participant's balance.

        5.9.3 Payment of a Participant's Deferred Account balance shall be made
according to the Participant's distribution election, except that to the extent
that the balance is not fully paid out within ten years after the date of the
Change in Control, the entire remaining balance, less any amounts required by
law to be withheld, shall be paid to the Participant in a lump sum as soon as
practical after the tenth anniversary of the date of the Change in Control.

        5.9.4 Any Participant whose employment is involuntarily terminated for
any reason other than disciplinary reasons within three months prior to the date
of the Change in Control shall be deemed, solely for purposes of this
Section 5.9, to be employed by the Company until the occurrence of the Change in
Control and to have been terminated immediately thereafter.

        6.    Miscellaneous.    

        6.1    Assignability.    A Participant's rights and interests under the
Plan may not be assigned or transferred except, in the event of the
Participant's death, as described in Section 5.8.

        6.2    Taxes.    The Company shall deduct from all payments made under
this Plan all applicable federal or state taxes required by law to be withheld.

        6.3    Form of Communication.    Any election, application, claim,
notice, or other communication required or permitted to be made by a Participant
to the Company shall be made in writing and in such form as the Company may
prescribe. Such communication shall be effective upon receipt by the Company's
compensation manager at 1111 West Jefferson Street, PO Box 50, Boise, Idaho
83728.

        6.4    Service Providers.    The Company may, in its sole discretion,
retain one or more independent entities to provide services to the Company in
connection with the operation and administration of the Plan. Except as may be
specifically delegated or assigned to any such entity in writing, the Company
shall retain all discretionary authority under this Plan. No Participant or
other person shall be a third party beneficiary with respect to, or have any
rights or recourse under, any contractual arrangement between the Company and
any such service provider.

        7.    Amendment and Termination.    The Committee may, at its sole
discretion, amend or terminate the Plan at any time, provided that the amendment
or termination shall not adversely affect the vested or accrued rights or
benefits of any Participant without the Participant's prior consent.

        8.    Unsecured General Creditor.    Except as provided in Section 9,
Participants and their beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, interest, or claims in any property or assets of
the Company. The assets of the Company shall not be held under any trust for the
benefit of Participants, their beneficiaries, heirs, successors, or assigns, or
held in any way as collateral security for the fulfilling of the obligations of
the Company under this Plan. Any and all Company assets shall be, and remain,
the general, unpledged, unrestricted assets of the Company. The Company's
obligation under the Plan shall be an unfunded and unsecured promise of the
Company to pay money in the future.

        9.    Deferred Compensation and Benefits Trust.    Upon the occurrence
of a Change in Control of the Company or at any time thereafter, the Company, in
its sole discretion, may, in addition to any contributions of stock made with
respect to Stock Units pursuant to Section 4.9.4, transfer to the DCB Trust
cash, marketable securities, or other property acceptable to the trustee to pay
the Company's obligations under this Plan in whole or in part (the "Funding
Amount"). Any cash, marketable securities, and other property so transferred
shall be held, managed, and disbursed by the trustee subject to and in
accordance with the terms of the DCB Trust. In addition, from time to time, the
Company may make additional transfers of cash, marketable securities, or other
property acceptable to the trustee as desired by the Company in its sole
discretion to maintain or increase the Funding Amount with respect to this Plan.
The assets of the DCB Trust, if any, shall be used to pay benefits

--------------------------------------------------------------------------------


under this Plan, except to the extent the Company pays such benefits. The
Company and any successor shall continue to be liable for the ultimate payment
of those benefits.

        10.    Claims Procedure.    

        10.1    In General.    Claims for benefits under the Plan, other than
claims for disability benefits under Section 5.2.3, shall be filed in writing,
within 90 days after the event giving rise to a claim, with the Company's
compensation manager, who shall have absolute discretion to interpret and apply
the Plan, evaluate the facts and circumstances, and make a determination with
respect to the claim in the name and on behalf of the Company. The claim shall
include a statement of all facts the Participant believes relevant to the claim
and copies of all documents, materials, or other evidence that the Participant
believes relevant to the claim. Written notice of the disposition of a claim
shall be furnished to the Participant within 90 days after the application is
filed. This 90-day period may be extended an additional 90 days for special
circumstances by the compensation manager, in his or her sole discretion, by
providing written notice of the extension to the claimant prior to the
expiration of the original 90-day period. If the claim is denied, the Manager
shall notify the claimant in writing. This written notice shall:

•state the specific reasons for the denial,

•refer to the provisions of the Plan on which the determination is based,

•describe any additional material or information necessary for the claimant to
perfect the claim and explain why the information is necessary,

•explain how the claimant may submit the claim for review and state applicable
time limits, and

•state the claimant's right to bring an action under section 502(a) of ERISA
following an adverse determination on review.

        10.2    Disability Claims.    Claims for disability benefits under
Section 5.2.3 of the Plan shall be filed in writing, within 90 days after the
event giving rise to a claim, with the Company's compensation manager, who shall
have absolute discretion to interpret and apply the Plan, evaluate the facts and
circumstances, and make a determination with respect to the claim in the name
and on behalf of the Company. The claim shall include a statement of all facts
the Participant believes relevant to the claim and copies of all documents,
materials, or other evidence that the Participant believes relevant to the
claim. Written notice of the disposition of a claim shall be furnished to the
Participant within 45 days after the application is filed. This 45-day period
may be extended for up to two additional 30-day periods by the compensation
manager, in his or her sole discretion, in each case for reasons beyond the
Plan's control and by providing written notice of the extension to the claimant
prior to the expiration of the current period. If additional information is
needed from the Participant in order to make a decision on the claim, the
Manager will notify the Participant of the information needed and the
Participant will have 45 days to provide the requested information. If the claim
is denied, the Manager shall notify the claimant in writing. This written notice
shall:

•state the specific reasons for the denial,

•refer to the provisions of the Plan on which the determination is based,

•describe any additional material or information necessary for the claimant to
perfect the claim and explain why the information is necessary,

•explain how the claimant may submit the claim for review and state applicable
time limits,

•if an internal rule or guideline was relied upon, state that an internal rule
or guideline was relied upon and that a copy of the rule or guideline will be
provided at no charge upon request,

--------------------------------------------------------------------------------

•if the denial is based on a medical necessity or experimental treatment
exclusion, state that an explanation of the scientific or clinical judgment,
applying the terms of the plan to the claimant's circumstances, will be provided
at no charge upon request, and

•state the claimant's right to bring an action under section 502(a) of ERISA
following an adverse determination on review.

        11.    Claims Review Procedure.    

        11.1    In General.    Any Participant, former Participant, or
Beneficiary of either, who has been denied a benefit claim, other than a claim
for disability benefits under Section 5.2.3 of the Plan, shall be entitled, upon
written request, to access to or copies of all documents and records relevant to
his or claim, and to a review of his or her denied claim. A request for review,
together with a written statement of the claimant's position and any other
comments, documents, records or information that the claimant believes relevant
to his or her claim, shall be filed no later than 60 days after receipt of the
written notification provided for in Section 10.1, and shall be filed with the
Company's compensation manager. The Manager shall promptly inform the Company's
senior human resources officer, who shall be the named fiduciary of the Plan for
purposes of claim review. The senior human resources officer shall make his or
her decision, in writing, within 60 days after receipt of the claimant's request
for review. This 60-day period may be extended an additional 60 days if, in the
senior human resources officer's sole discretion, special circumstances warrant
the extension and if the senior human resources officer provides written notice
of the extension to the claimant prior to the expiration of the original 60-day
period. The written decision shall be final and binding on all parties and
shall:

•state the facts and specific reasons for the decision,

•refer to the Plan provisions upon which the decision is based,

•state that the Participant is entitled to receive at no charge and upon request
reasonable access to and copies of all documents, records, and other information
relevant to the claim, and

•state the claimant's right to bring an action under section 502(a) of ERISA.

        11.2    Disability Claims.    Any Participant, former Participant, or
Beneficiary of either, who has been denied a claim for Disability benefits under
Section 5.2.3 of the Plan, shall be entitled, upon written request, to access to
or copies of all documents and records relevant to his or claim, and to a review
of his or her denied claim. A request for review, together with a written
statement of the claimant's position and any other comments, documents, records
or information that the claimant believes relevant to his or her claim, shall be
filed with the Company's compensation manager no later than 180 days after
receipt of the written notification provided for in Section 10.2. The Manager
shall promptly inform the Company's senior human resources officer, who shall be
the named fiduciary of the Plan for purposes of claim review. The senior human
resources officer shall make his or her decision, in writing, within 45 days
after receiving the claimant's request for review. This 45-day period may be
extended an additional 45 days if special circumstances warrant the extension
and if the senior human resources officer provides written notice of the
extension to the claimant prior to the expiration of the original 45-day period.
The written decision shall be final and binding on all parties and shall:

•state the facts and specific reasons for the decision,

•refer to the Plan provisions upon which the decision is based,

•state that the Participant is entitled to receive at no charge and upon request
reasonable access to and copies of all documents, records, and other information
relevant to the claim,

•indicate whether any rule, guideline, protocol or criterion was relied on in
the decision and, if so, that a copy of such rule, guideline, protocol or
criterion will be provided at no charge upon request,

--------------------------------------------------------------------------------

•if the denial is based on a medical necessity or experimental treatment
exclusion, state that an explanation of the scientific or clinical judgment,
applying the terms of the plan to the claimant's circumstances, will be provided
at no charge upon request, and

•state the claimant's right to bring an action under section 502(a) of ERISA.

        12.    Lawsuits, Jurisdiction, and Venue.    No lawsuit claiming
entitlement to benefits under this Plan may be filed prior to exhausting the
claims and claims review procedures described in Sections 10 and 11. Any such
lawsuit must be initiated no later than (a) one year after the event(s) giving
rise to the claim occurred, or (b) 60 days after a final written decision was
provided to the claimant under Section 11, whichever is sooner. Any legal action
involving benefits claimed or legal obligations relating to or arising under
this Plan may be filed only in Federal District Court in the city of Boise,
Idaho. Federal law shall be applied in the interpretation and application of
this Plan and the resolution of any legal action. To the extent not preempted by
federal law, the laws of the state of Delaware shall apply.

        13.    Effective Date of Plan.    This Plan shall become effective as of
January 1, 2001.

--------------------------------------------------------------------------------



EXHIBIT A

INVESTMENT ACCOUNTS


        1.    Stable Value Account.    Deferred Accounts allocated to this
account shall be credited, while the Participant is actively employed with the
Company, with imputed interest equal to an annualized rate of interest equal to
130% of Moody's Composite Average of Yields on Corporate Bonds ("Moody's") as
determined each month from Moody's Bond Record (as published by Moody's
Investor's Service, Inc.) or any successor thereto, or, if such monthly report
is no longer published, a substantially similar rate determined by the Company,
in its sole discretion. Moody's, for purposes of this Plan, shall be based for
any given month on such published rate for the immediately preceding calendar
month. Upon Termination, Deferred Accounts allocated to this account shall be
credited with either Moody's times 130% or with Moody's, as provided in
Section 5.2 of the Plan.

        2.    Stock Unit Account (Executive Officers Only).    Deferred Accounts
allocated to this account shall be credited with Stock Units as though
Compensation, as it is earned and deferred, had been used to purchase shares of
the Company's common stock as provided in Section 4.9 of the Plan.

--------------------------------------------------------------------------------



APPENDIX A
List of Deferred Compensation Plans/Programs Merged into
the 2001 Key Executive Deferred Compensation Plan


•Boise Cascade Corporation 1982 Executive Officer Deferred Compensation Plan*

•Boise Cascade Corporation 1986 Executive Officer Deferred Compensation Plan

•Boise Cascade Corporation 1995 Executive Officer Deferred Compensation Plan

•Boise Cascade Corporation 1987 Key Executive Deferred Compensation Plan

•Boise Cascade Corporation 1995 Key Executive Deferred Compensation Plan

•Boise Cascade Corporation Key Executive Performance Plan for Executive Officers
(deferral option)*

•Boise Cascade Corporation Key Executive Performance Plan for Key Executives
(deferral option)*

•Boise Cascade Office Products Corporation 1995 Executive Officer Deferred
Compensation Plan

•Boise Cascade Office Products Corporation 1995 Key Executive Deferred
Compensation Plan

•Boise Cascade Office Products Corporation Key Executive Deferred Compensation
Plan

•Boise Cascade Office Products Corporation Key Executive Performance Plan
(deferral option)*

•Boise Cascade Office Products Corporation Retention and Incentive Plan
(deferral option)*

* indicates merger of plans only to extent of participant elections to transfer
accrued liabilities to this Plan.

NOTE: Plan merger is effective only with respect to active employees. All rights
of participants and obligations of the Company under the above-listed plans with
respect to employees who have terminated employment with the Company or any
subsidiary prior to January 1, 2001, shall be as described in those plans. Such
former employees shall not be Participants in, or have any rights under, this
Plan.

--------------------------------------------------------------------------------



APPENDIX B
Boise Cascade Corporation
Form of Key Executive Deferred Compensation Deferral Election Agreement


        THIS AGREEMENT, dated                         , is between BOISE CASCADE
CORPORATION (the "Company") and                          (the "Executive"). The
Company designates the Executive as a Participant in the Company's 2001 Key
Executive Deferred Compensation Plan (the "Plan"), which is incorporated into
this Agreement. The Company and the Executive agree as follows:

Salary Deferral Election

        1.     I, the Executive, would like to defer a portion of my 2001
Compensation [YES            ] [NO            ] [Initial one]. If Yes, I
irrevocably elect to defer receipt of             % (6% to             %) of my
cash Compensation otherwise payable to me commencing January 1, 2001. Note: This
election will apply to your base Salary and Bonus paid during 2001 and in
successive years unless you elect to change this deferral election as provided
in the Plan. You will have the opportunity each year to make a different
deferral election for the following year.

Bonus Deferral Election

        2.     I, the Executive, would like to defer a portion of my Bonus
(KEPP, Division Incentive, and/or BCOP Retention Incentive Plan) in addition to
the deferral election stated above [YES            ] [NO            ] [Initial
one]. If Yes, I irrevocably elect to defer receipt of             % (6% to 100%)
of the Bonus, if any, otherwise payable in 2002 and following years. Note: You
will have the opportunity each year to make a different bonus deferral election
on bonus amounts to be paid the following year. Therefore, you may delay making
this bonus election until the open enrollment period during 2001.

Company Matching Contributions

        3.     The Executive irrevocably elects to have the Company's matching
SSRP allocations/contributions made to this Plan in lieu of any matching
contributions/allocations to the SSRP. [YES            ] [NO            ]
[Initial one]

        The Company believes, but does not guarantee, that a deferral election
made in accordance with the terms of the Plan is effective to defer the receipt
of taxable income. The Executive has been advised to consult with his or her
attorney or accountant familiar with the federal and state tax laws regarding
the tax implications of this Deferred Compensation Agreement and the Plan.

        IN WITNESS WHEREOF, the parties have entered into this Agreement on the
day first written above.

BOISE CASCADE CORPORATION   EXECUTIVE
By
 
 
By
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Boise Cascade Corporation
Form of Key Executive Deferred Compensation Distribution Election Agreement


        THIS AGREEMENT, dated                         , is between BOISE CASCADE
CORPORATION (the "Company") and                          (the "Executive"). The
Company has designated the Executive as a Participant in the Company's 2001 Key
Executive Deferred Compensation Plan (the "Plan"), which is incorporated into
this Agreement. The Company and the Executive agree as follows:

Distribution Election. This election will apply to ALL your deferred
compensation with Boise Cascade with the exception of pre-2001 Deferred Bonus
Accounts that you have decided NOT to roll into this Plan.

        1.     The Executive elects the following form of distribution of his or
her Deferred Account balance (choose one):

             A.   Lump-sum payment.              B.   Monthly installment
payments over a period of              years (not to exceed 15 years). Payments
will be approximately equal in amount.              C.   Other. Describe in
detail below or in an attachment.

        2.     The Executive elects the following distribution beginning date
(choose one):

             A.   January 1 of the year following Termination of Employment.  
           B.   The later of age 55 or Termination of Employment.             
C.   The later of age 65 or Termination of Employment.              D.   The
later of                          (date) (cannot be later than age 65) or
Termination of Employment.

        3.     If the Executive dies before his or her distributions from the
Plan begin, the Company will pay the Executive's designated beneficiary the
Deferred Account balance as (choose one):

             A.   Lump-sum payment.              B.   Monthly installment
payments over a period of              years (not to exceed 15 years). Payments
will be approximately equal in amount.              C.   Other. Describe in
detail below or in an attachment.

        4.     If the Executive dies after installment payments have begun, the
Company will pay the Executive's designated beneficiary (choose one):

             A.   Lump sum of the remaining Deferred Account balance.           
  B.   The remaining installment payments.

        IN WITNESS WHEREOF, the parties have entered into this Agreement on the
day first written above.

BOISE CASCADE CORPORATION   EXECUTIVE
By
 
 
By
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Boise Cascade Corporation
Form of Deferred Bonus Consolidation Election


        THIS ELECTION, dated                         , is made by
                         (the "Executive"). The Company has designated the
Executive as a Participant in the Company's 2001 Key Executive Deferred
Compensation Plan (the "Plan"), under which this Election is made. Under the
terms of the Plan, the Executive may elect to transfer existing account balances
under the deferral option of the Company's Key Executive Performance Plans to
this Plan.

Deferred Bonus Consolidation Election

        I hereby elect to transfer my Deferred Bonus Account(s) to my Deferred
Account under the Plan. I acknowledge that all rights with respect to the
Deferred Bonus Account(s) under the terms of the Key Executive Performance
Plan(s) will be null and void and that my rights with respect to the deferred
compensation represented by those account balances will be governed exclusively
by the terms and conditions of the Plan, including but not limited to the
distribution election I make or have made under the Plan.

        [YES            ] [NO            ] [Initial one]

        The Executive has executed this Election on the day first written above.

    EXECUTIVE
 
 
By
       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Boise Cascade Office Products Corporation
Form of Deferred Bonus Consolidation Election


        THIS ELECTION, dated                         , is made by
                         (the "Executive"). The Company has designated the
Executive as a Participant in the Company's 2001 Key Executive Deferred
Compensation Plan (the "Plan"), under which this Election is made. Under the
terms of the Plan, the Executive may elect to transfer existing account balances
under the deferral option of the Company's Key Executive Performance Plans
and/or Retention Incentive Plan to this Plan.

Deferred Bonus Consolidation Election:

        I hereby elect to transfer my Deferred Bonus Account(s) to my Deferred
Account under the Plan. I acknowledge that all rights with respect to the
Deferred Bonus Account(s) under the terms of the Key Executive Performance
Plan(s) will be null and void and that my rights with respect to the deferred
compensation represented by those account balances will be governed exclusively
by the terms and conditions of the Plan, including but not limited to the
distribution election I make or have made under the Plan.

        [YES            ] [NO            ] [Initial one]

Deferred Retention Incentive Consolidation Election:

        I hereby elect to transfer my Deferred Retention Incentive Account to my
Deferred Account under the Plan. I acknowledge that all rights with respect to
the Deferred Retention Incentive Account under the terms of the Boise Cascade
Office Products Key Executive Retention and Incentive Plan will be null and void
and that my rights with respect to the deferred compensation represented by
those account balances will be governed exclusively by the terms and conditions
of the Plan, including but not limited to the distribution election I make or
have made under the Plan.

        [YES            ] [NO            ] [Initial one]

        The Executive has executed this Election on the day first written above.

    EXECUTIVE
 
 
By
       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.23



BOISE CASCADE CORPORATION 2001 KEY EXECUTIVE DEFERRED COMPENSATION PLAN (As
Amended Through September 26, 2003)
EXHIBIT A INVESTMENT ACCOUNTS
APPENDIX A List of Deferred Compensation Plans/Programs Merged into the 2001 Key
Executive Deferred Compensation Plan
APPENDIX B Boise Cascade Corporation Form of Key Executive Deferred Compensation
Deferral Election Agreement
Boise Cascade Corporation Form of Key Executive Deferred Compensation
Distribution Election Agreement
Boise Cascade Corporation Form of Deferred Bonus Consolidation Election
Boise Cascade Office Products Corporation Form of Deferred Bonus Consolidation
Election
